Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 17, 2020, has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 20-21 and 23-35 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Farah (US 2015/0368833; previously cited by Applicant).
Regarding claim 20, Farah discloses a multi-junction structure for an optoelectronic device (Figs. 2-3 and 12-15, ¶ [0086]-[0087]), the multi-junction structure (Figs. 12-15, ¶ [0017], [0087]) formed on a substrate comprising a GaAs wafer (Figs. 13-15: “GaAs wafer”), the multi-junction structure comprising:

a second p-n structure (Figs. 13-15: “SiGe (bottom junction)”) formed by epitaxial growth on the first p-n structure (Figs. 13-15: “middle junction”), 
wherein the second p-n structure (Figs. 13-15: “bottom junction”) comprises a second base layer of a second semiconductor (Figs. 13-15: SiGe) with a second bandgap, wherein the lattice constant of the second semiconductor (Figs. 13-15: “SiGe”) matches the lattice constant of the first semiconductor (Figs. 13-15: “GaAs,” ¶ [0087]: "all lattice-matched”), wherein the second semiconductor comprises a Group IV semiconductor (Figs. 13-15: “SiGe”), 
wherein the first p-n structure (Fig. 15: “GaAs (middle junction)”) being removably formed over the substrate enable the multi-junction structure to be lifted off the substrate (Figs. 13-15, [0087]-[0091]), and the first p-n structure and the second p-n structure of the multi-junction structure to be separated from the substrate (Figs. 13-15, ¶ [0014]-[0017], [0087]).

Regarding claims 21 and 23-32, Farah further discloses:
wherein the multi-junction structure is a flexible structure (Farah, ¶ [0115]: “flexible solar cell”); and

wherein the first semiconductor comprises one or more of GaAs, AlGaAs, InGaP, InGaAs, AlInGaP, AlInGaAs, InGaAsP, AlInGaAsP, GaN, InGaN, AlGaN, AlInGaN, GaP, alloys thereof, or derivatives thereof (Figs. 13-15: “GaAs (middle junction)”); and
wherein the second semiconductor comprises one or more of Si, Ge, C, Sn, alloys thereof, or derivatives thereof (Figs. 13-15: “SiGe (bottom junction)”); and 
wherein the second semiconductor has a smaller energy gap than the first semiconductor (Figs. 13-15: it is implicit SiGe has smaller energy band gap than the III-V compounds, such as GaAs);
wherein the first p-n structure further comprises one or more p-n junctions (Figs. 13-15: “GaAs (middle junction)”;
wherein the second p-n structure further comprises one or more p-n junctions (Figs. 13-15: “SiGe (bottom junction)”);
further comprising a support layer having  one or more of a dielectric layer, a semiconductor contact layer, a passivation layer, a transparent conductive oxide layer, an anti-reflective coating, a metal coating, an adhesive layer, an epoxy layer, or a plastic coating (Farah, ¶ [0014]: “flexible carrier”); 
the support layer having a chemical resistance to acids (Official Notice is taken that the polyimide material (¶ [0014]) has chemical resistance to acids) during a lift off process to lift off the multi-junction structure from the substrate (Figs. 12-15, ¶ [0014]-[0017], [0087]-[0088]);


Regarding claim 33, Farah discloses a multi-junction structure for an optoelectronic device (Figs. 2-3 and 12-15, ¶ [0086]-[0087]), the multi-junction structure (Figs. 12-15, ¶ [0017], [0087]) formed on a substrate comprising a GaAs wafer (Figs. 13-15: “GaAs wafer”), the multi-junction structure comprising:
a first p-n structure (Figs. 13-15: “GaAs (middle junction)”) removably formed over the substrate (Figs. 13-15: “GaAs wafer”), wherein the first p-n structure comprises a first p-n junction (Figs. 13-15: “GaAs middle cell”) and a second p-n junction (Fig. 13: “Tunnel diode”), wherein the first p-n junction comprises a first single-crystalline Group III-V semiconductor (Figs. 13-15: GaAs) with a first bandgap such that a lattice constant of the first semiconductor (“GaAs”) matches a lattice constant of the substrate (Figs. 13-15: “GaAs wafer,” ¶ [0087]: "all lattice-matched”);
a second p-n structure (Figs. 13-15: “SiGe (bottom junction)”) formed by epitaxial growth on the first p-n structure (Figs. 13-15: “middle junction”), 
wherein the second p-n structure (Figs. 13-15: “bottom junction”) comprises a third p-n junction having a second single-crystalline Group IV semiconductor (Figs. 13-15: SiGe) with a second bandgap, wherein the lattice constant of the second semiconductor (Figs. 13-15: “SiGe”) matches the lattice constant of the first semiconductor (Figs. 13-15: “GaAs,” ¶ [0087]: "all lattice-matched”), 

Regarding claims 34-35, Farah further discloses:
wherein the multi-junction structure is a flexible structure (Farah, ¶ [0115]: “flexible solar cell”); and
wherein the third p-n junction (Figs. 13-15: “SiGe (bottom junction)”) comprises one or more of Si, Ge, C, Sn, alloys thereof, or derivatives thereof (Figs. 13-15: “SiGe”), to form a bottom junction (Figs. 13-15: “SiGe (bottom junction)”), away from an external light source, of the multi-junction (¶ [0056]).

Response to Arguments
Applicant’s arguments filed on November 17, 2020, have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUL KALAM whose telephone number is (571)272-8346.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABUL KALAM/Primary Examiner, Art Unit 2829